                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:
                MICHELLE L. HANCOCK
                          DEBTOR(S)
                                                           CASE NO. 1:18-BK-01074
                CAPITAL ONE AUTO FINANCE, A
                DIVISION OF CAPITAL ONE,N.A
                           MOVANT                          CHAPTER 13

                V.                                         11 U.S.C. 362

                MICHELLE L. HANCOCK
                          RESPONDENT(S)

                CHARLES J. DEHART, III
                           TRUSTEE



     DEBTOR’S RESPONSE TO MOTION FOR RELIEF FROM AUTOMATIC STAY
     UNDER 11 U.S.C. § 362 FILED ON BEHALF OF CAPITAL ONE AUTO FINANCE

               AND NOW, this 11th day of March, 2019, comes the above Debtor, Michelle L.

Hancock, by her counsel, CGA Law Firm, PC, and answers the Motion for Relief from the

Automatic Stay Under 11 U.S.C. § 362 filed on behalf of Santander Consumer USA Inc. as

follows:

               1.    Admitted.

               2.    Denied. Paragraph 2 refers to a writing which speaks for itself.

               3.    Denied. Paragraph 3 refers to a writing which speaks for itself.

               4.    Admitted. Paragraph 4 refers to a writing which speaks for itself.

               5.    Denied. Paragraph 5 refers to a writing which speaks for itself.

               6.    Denied. Paragraph 6 refers to a writing which speaks for itself.




{01604640/1}


Case 1:18-bk-01074-HWV               Doc 35 Filed 03/11/19 Entered 03/11/19 14:28:53      Desc
                                     Main Document    Page 1 of 3
               7.     Denied. It is admitted that the Debtor has failed to make certain post-petition

vehicle payments because of some financial difficulties. The Debtor wishes to enter into an

Agreement to cure the remaining arrears and resume normal vehicle payments.

               8.     Denied. Although the Debtor acknowledges that she owes creditor pursuant to the

retail contract, she is not privy to the value of the collateral.

               9.     Denied. Paragraph 9 refers to a writing which speaks for itself.

               10.    Denied. Paragraph 10 refers to a writing which speaks for itself.

               11.    Denied. The movant is not entitled to a waiver of Bankruptcy Rule 4001(a)(3).

               12.    Denied. Debtor is without knowledge as to whether, and to the extent which,

Movant has incurred legal expenses.



               WHEREFORE, the Debtor requests that the relief from Stay be denied.

                                                        Respectfully submitted,
                                                        CGA Law Firm, PC


                                                   By: /s/ Lawrence V. Young ____
                                                        Lawrence V. Young, Esquire
                                                        Sup. Ct. ID No. 21009
                                                        135 North George Street,
                                                         York, PA 17401-1282
                                                        Telephone: 717-848-4900
                                                        Counsel for Debtor




{01604640/1}


Case 1:18-bk-01074-HWV                Doc 35 Filed 03/11/19 Entered 03/11/19 14:28:53            Desc
                                      Main Document    Page 2 of 3
                            IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:
                MICHELLE L. HANCOCK
                          DEBTOR(S)
                                                           CASE NO. 1:18-BK-01074
                CAPITAL ONE AUTO FINANCE, A
                DIVISION OF CAPITAL ONE, N.A.
                           MOVANT                          CHAPTER 13

                V.                                         11 U.S.C. 362

                MICHELLE L. HANCOCK
                          RESPONDENT(S)

                CHARLES J. DEHART, III
                           TRUSTEE



                                        CERTIFICATE OF SERVICE

               I certify that I am more than 18 years of age and that on March 11, 2019, I forwarded a
true and correct copy of the attached Response upon the following parties in the following
manner:


                Name                                    Mode of Service

                Jason B. Schwartz, Esquire              ECF
                1333 Race Street
                Philadelphia, PA 19107
                Charles J. DeHart III                   ECF
                Trustee


                                                   By: /s/ Lawrence V. Young ____
                                                        Lawrence V. Young, Esquire
                                                        Sup. Ct. ID No. 21009
                                                        135 North George Street
                                                         York, PA 17401-1282
                                                        Telephone: 717-848-4900
                                                        Counsel for Debtor




{01604640/1}


Case 1:18-bk-01074-HWV                Doc 35 Filed 03/11/19 Entered 03/11/19 14:28:53              Desc
                                      Main Document    Page 3 of 3
